IN this suit to quiet title to real estate the decree was in plaintiff's favor. The defendants sued out this writ of error to review it. After the cause was docketed in this court there was a foreclosure of a mortgage on the property involved by one claiming a right thereto antagonistic and superior to the rights of both parties to this action, the property was sold and sheriff's deed passed to the purchaser at the sale after the period of redemption expired. The parties are in accord, and by their respective attorneys have so informed this court, that as a result of such proceeding neither of them would or could take anything under the existing decree or any other decree that might be entered by this court on this review. This is equivalent to, and is intended by the parties to be, an admission that the case is now moot. The writ of error, therefore, should be, and it is, dismissed.
MR. CHIEF JUSTICE ALLEN and MR. JUSTICE SHEAFOR concur. *Page 163